DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 and 2 through 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach: A layered structure, comprising: a monolithic crystalline substrate having a continuous portion and a porous portion; a first epitaxial metal layer over the monolithic crystalline substrate; and a first semiconductor layer over the first epitaxial metal layer, wherein the monolithic crystalline substrate includes one or more materials from Group FV a group of silicon (Si), germanium (Ge), silicon on insulator (SON), silicon carbide (SiC), and SiGe, and wherein the first epitaxial metal layer is an elemental metal from a group of ruthenium (Ru), molybdenum (Mo), platinum (Pt), copper (Cu), aluminum (Al), neodymium (Nd), gadolinium (Gd), erbium (Er), ytterbium (Yb), and scandium (Sc).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817         
/BRADLEY SMITH/Primary Examiner, Art Unit 2817